DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, as amended 12 February 2021, are currently pending.  Claims 5-22 are canceled.
Priority & Effective Filing Date
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application Nos. 12/586,365 and 12/082,094, which have a filing date prior to March 16, 2013.  This application also claims domestic benefit to Application No. 14/198,163, which has a filing date on or after March 16, 2013.
Claims 1-4 are directed to a hand-held microfluidic testing device.  Neither of 12/586,365 or 12/082,094 provide support for the limitations of claims 1-4 as they fail to describe any details of the calibration solution.  Such details are found in 14/198,163.  Therefore, the effective filing date of claims 1-4 is 5 March 2014 (post-AIA ).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite “wherein the chemical compound is selected from the group consisting of…non-deuterated amines” in lines 14-15.  The instant specification does not distinguish non-deuterated amines from deuterated amines, but instead discloses that the chemical compound may include “amines,” generically.  Although applicant argues that “amine” alone is not normally understood by one in the art to mean a deuterated version of an amine, applicant does not provide any evidence to support this assertion.  Applicant has not provided any evidence to support a position that a “deuterated amine” is not an “amine.”  A claim term should be read in its broadest reasonable interpretation in light of the specification.  In this case, the specification generically refers to a calibration solution that may comprise “amines” and that may comprise isotopes (see at least claim 4).  In view of this disclosure, the broadest reasonable interpretation of the term “amine” would clearly encompass isotopic versions of amines.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “said calibration solution comprises a chemical composition in said sample under test” in lines 1-2.  This limitation renders the claim indefinite because claim 1 requires the calibration solution to be present in the channel “before adding a sample under test.”  Therefore, it is unclear how the calibration solution may be present in the channel before adding a sample under test, while also comprising a chemical composition in said sample.  It is unclear if this means that the solution includes a composition which is also present in the sample (such as a shared solvent?). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Natan et al. (US 2011/0207231) in view of März et al. (“Towards a quantitative SERS approach – online monitoring of analytes in a microfluidic system with isotope-edited internal standards”).
Regarding claims 1-4, Natan discloses an analysis method for identification and quantitation of an analyte of interest using SERS (abstract).  
Natan teaches that the method includes the use of Raman-scattering nanoparticles ([0016], SERS-active particles; [0026], examples of particles, nanometer scale) and an internal standard solution ([0019]; [0078]-[0081]).  These elements are combined with a sample solution under analysis to identify and quantify the analyte of interest ([0016]; [0019]).  
The internal standard may include an isotope of the analyte of interest ([0078]-[0081]; claim 3), and the internal standard may be may be attached to the surface of a magnetic particle ([0081]).  The magnetic particle may be a core/shell particle comprising a magnetic core and polymeric or silica shell ([0081]; [0034]; interpreted as reading on at least a chemical compound including polymeric particles, or claims 1-2).  Furthermore, the sample solution may also include magnetic particles ([0034]; [0039]-[0044]; [0046]; claim 4).
  While the reference discloses that the method may be implemented on a portable or handheld SERS device (abstract; [0091]), and discloses various orders of steps of combining the sample, calibration solution, and Raman-scattering nanoparticles ([0026], [0034]; [0039]; [0041]; [0044]; [0078]-[0082]), the reference does not disclose the details of such a device.  Though, the reference does teach that a number of designs are known commercially ([0091]).
März discloses a microfluidic SERS testing device and method of use (abstract, Figure 1, §2.3). The device includes a microfluidic cartridge that connects to a syringe pump system through capillary tubing (§2.3). The device is incorporated into a conventional micro-Raman setup for SERS spectra (§2.5). The cartridge contains injection ports for different solutions, such as the sample under investigation, Raman-scattering nanoparticle in the form of silver colloids, and internal standard (Figure 1, §3.1; Figure 6, §3.2, pg. 238).  An optical detection system is configured to produce Raman spectra of the analyte and isotope simultaneously while the cartridge is in the micro-Raman setup to allow for a ratiometric analysis of the analyte and isotope spectra to quantify the analyte in the water sample (Figure 6; §3.2, pg. 238; §2.5-§2.6). März discloses that the lab-on-a-chip design allows for highly reproducible and comparable SERS measurements, particularly with applications using isotopically labeled internal standards (pg. 234, col. 1, para. 2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a microfluidic SERS testing device including a housing, cartridge and optical detection system as the handheld or portable SERS device contemplated by Natan, as taught by März, since doing so will provide a design that is capable of generating highly reproducible and comparable SERS measurements, particularly with applications using isotopically labeled internal standards.
.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of the new grounds of rejection necessitated by the claim amendments.  To the extent that applicant’s arguments may apply to the newly presented rejection under §112(a), these arguments are addressed above under item 6.
The double patenting rejection over claims 1-7 of US Patent No. 10,254,229 has been withdrawn in view of the claim amendments.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777